DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2022 has been entered.

Specification
The amended title of “ROBOT WITH A TORQUE SENSOR AND A FORCE SENSOR” is accepted as formal. 

Claim Rejections - 35 USC § 112
Claims 9-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites, “where the force is not exceeding the predetermined threshold value if measured by the torque sensor”, which is not clear in context of lines 5-9. Plainly, the “predetermined threshold value” of lines 5-9 is with regards to a measured torque (for instance, units of Newton-meters), not a force (for instance, units of Newtons).  
Claim 10 recites, “the first force includes a force when an object is interposed between the at least two members”, which is unclear. By Specification para. 12, “contact” is detected when an object is interposed between arms 4, 5. However, the wording of the claim suggests that an object passing between, e.g., arms 4, 5 without contact will be detected. 

Claim Rejections - 35 USC § 102
Claims 9-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto (US 2015/0143707). 
Regarding the claims, Goto discloses the following: 
9. (Currently Amended) A robot comprising: at least two members (110, 112, 114, 116, 118) connected with an axis (axis of 111) so as to be rotatable with each other along the axis; a torque sensor (111AA) that measures a torque (para. 23) around the axis, the torque sensor (111AA) being provided around the axis for detecting a first force acting on the at least two members when the measured torque exceeds a predetermined threshold value (the scope of the phrasing, as claimed, is met by a sensor’s inherent sensitivity; e.g., a sensor will not detect until its minimum detection threshold has been reached); and a force sensor (109AA) that is provided on one of the at least two members for detecting a second force acting on the at least two members when the measured torque does not exceed the predetermined threshold value (the disclosure is inherently capable of the functional limitation insomuch as the sensor 109AA will detect a force that acts along the longitudinal axis of the arm in the condition when, e.g., the arm is vertically straightened; and in such a position, there is no torque generated for a force acting along the axis); and a base (106, 108) installed on a floor surface (para. 22), wherein the at least two members (110, 112, 114, 116) comprises a rotary barrel (110) rotatably supported (via 109, para. 22) by the base (106, 108), a first arm (112, 114) rotatably connected (via 111) to the rotary barrel (110), and a second arm (116, 118) rotatably connected (via 115) to the first arm (112, 114), the force sensor (109AA) is provided at a position (fig. 1) where the force sensor (109AA) is capable of detecting, without depending on an operation angle of the rotary barrel (see explanation above), a force of at least one direction orthogonal (i.e., longitudinal axis of the arm when vertical) or parallel to the axis, where the force is not exceeding the predetermined threshold value if measured by the torque sensor (as best understood, torque is minimized when the force is detected, as explained above), and the force sensor (109AA) is provided in the rotary barrel (110). 

    PNG
    media_image1.png
    830
    1034
    media_image1.png
    Greyscale

10. (Previously Presented) The robot according to claim 9, wherein the first force includes a force when an object is interposed between the at least two members (force/torque sensors will inherently detect contact), and the second force includes a force when an object comes into contact with the at least two members (force/torque sensors will inherently detect contact).  
12. (Currently Amended) The robot according to claim 9, wherein the at least two members further comprises a wrist unit (120) rotatably connected (via 119) to the second arm (116, 118), and the first force further includes a force when the wrist unit (120) comes into contact with the rotary barrel or the first arm (sensors will inherently detect contact).

Claims 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naitou et al. (US 2015/0367510), as evidenced by Sato et al. (US 2017/0285625). 
Regarding the claims, Naitou discloses the following: 
9. (Currently Amended) A robot comprising: at least two members (16, 20, 24) connected with an axis (J2) so as to be rotatable with each other along the axis; a torque sensor (32) that measures a torque (para. 27) around the axis (para. 22), the torque sensor (32) being provided around the axis for detecting a first force acting on the at least two members when the measured torque exceeds a predetermined threshold value (para. 29); and a force sensor (40) that is provided on one of the at least two members for detecting a second force acting on the at least two members when the measured torque does not exceed the predetermined threshold value (the disclosure is inherently capable of the functional limitation insomuch as the force detecting part 40 will detect a force that acts along the longitudinal axis of the arm in the condition when 20 and 24 are straightened; and in such a position, measured torque is minimized); and a base (12) installed on a floor surface, wherein the at least two members (16, 20, 24) comprises a rotary barrel (16) rotatably supported by the base (para. 20), a first arm (20) rotatably connected to the rotary barrel, and a second arm (24) rotatably connected to the first arm, the force sensor (40) is provided at a position (para. 22) where the force sensor (40) is capable of detecting, without depending on an operation angle of the rotary barrel (see explanation above), a force of at least one direction orthogonal (i.e., longitudinal axis of 20/24 when straightened) or parallel to the axis (J2), where the force is not exceeding the predetermined threshold value if measured by the torque sensor (as best understood, torque is minimized when the force is detected, as explained above), and the force sensor (40) is provided in the rotary barrel (para. 22). 

    PNG
    media_image2.png
    633
    677
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    564
    1211
    media_image3.png
    Greyscale

10. (Previously Presented) The robot according to claim 9, wherein the first force includes a force when an object is interposed between the at least two members (e.g., para. 34), and the second force includes a force when an object comes into contact with the at least two members (e.g., para. 30).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Naitou et al. (US 2015/0367510), as evidenced by Sato et al. (US 2017/0285625), in view of Nakagawa et al. (US 2015/0290809).
Naitou is silent regarding wherein the at least two members further comprises a wrist unit rotatably connected to the second arm, and the first force further includes a force when the wrist unit comes into contact with the rotary barrel or the first arm. 
Nakagawa discloses a wrist unit (16) rotatably connected to a second arm (15), and a force (i.e., either of torque sensors 33-35 or force sensor 31 are capable of detecting impact forces of the arm, including self-collision) when the wrist unit (16) comes into contact with the rotary barrel (13) or the first arm (14). 
It would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the wrist unit of Nakagawa with the structure of Naitou, for the expected advantage of allowing the robotic arm to perform useful work. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. S. FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658